Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation amount obtaining unit configured to”, “an acceleration rate estimation unit configured to”, and “a use fee determination unit configured to” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .

In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f). Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 1-5 and 9-17 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception amount to no more than mere instructions that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitation recited in ll. 5-8 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only outputs and obtains information/data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-6, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 recite the same abstract idea of claim 1. Claims 2-6 recite additional mental processes (e.g. estimates the acceleration rate, calculate a linear combination, determining a unit price and use fee), insignificant extra-solution activity (e.g. inputting and executing a command, outputting a response), and non-functional descriptive language (e.g. defining the accelerator unit, the computing element, the counter group and a counter, the amount of operation, the charging assistant system). Therefore, the aforementioned claims 2-6 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 7-8, they have similar limitations as claim 1 and are therefore rejected using the same rationale.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 8, it recites a “computer program”; however, it appears that the recited computer program could reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. Software alone is directed to a non-statutory subject matter. Applicant is advised to amend the claims to include a hardware (i.e. a processor and memory) to overcome the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 6 is the response associated with the amount of operation the same as the actual amount of operation related to execution of the command? The examiner interprets as such because ll. 6-8 seem to indicate so, but the Applicant is urged to clarify the aforementioned claim language.

As per claim 7, it is not clear how the recited method “has a circuit” recited in ll. 5. The examiner interprets that the recited accelerator unit has the circuit. The claim is additionally rejected using the same rationale as claim 1 above.

As per claim 8, it is not clearly understood how the recited computer program “has a circuit” recited in ll. 5. The examiner interprets that the recited accelerator unit has the circuit. The claim is additionally rejected using the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0199214) (hereinafter Lee) in view of Metz et al. (US 2014/0022266) (hereinafter Metz).

As per claim 1, the combination of references above teach a charging assistant system comprising: 
	an operation amount obtaining unit configured to, for each of one or more commands input (Lee fig. 2, blocks 301-303 input stream data) into an accelerator unit that includes one or more accelerators (Lee fig. 2, blocks 312-316 and 322-326 various types of hardware accelerators), measures an amount of operation for an input command (Lee [0049] and [0059]-[0060] collect input load amount for input stream data), and has a circuit (Lee fig. 2, blocks 310-330 nodes having processors) for outputting a response associated with the amount of operation (Lee fig. 2, blocks 304-305 output stream data), obtain an amount of operation related to execution of the command from a response output from the accelerator unit for the command (Lee [0049] and [0059]-[0060] output load amount for output stream data); 
	an acceleration rate estimation unit configured to, for the one or more commands input into the accelerator unit, estimate an acceleration rate on the basis of command execution time that is time required for processing of the one or more commands, and one or more amounts of operation obtained for the one or more commands respectively (Metz [0044] estimate a cost of performing a GPU context switch based on amount of processing time needed, an amount of memory bandwidth usage, and an amount of memory needed to perform the GPU context switch); and 
	a use fee determination unit configured to determine a use fee of the accelerator unit on the basis of the estimated acceleration rate (Metz [0081] estimate cost of performing the GPU context switch based on the factors determined above).

Metz and Lee are both concerned with hardware acceleration. Lee teaches multiple input and output streams and multiple different types of hardware accelerators while Metz teaches estimating costs of GPU commands based on various factors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Metz because by deferring preemption to those locations within a lower-priority command stream where the preemption overhead is relatively inexpensive, the resulting system may be able to improve the overall performance of a graphics processing system in which a high-priority command stream executing on a GPU may need to preempt other lower-priority command streams. Additionally, the GPU may process data locally using a local storage, instead of off-chip memory which allows the GPU to operate in a more efficient manner by eliminating the need of the GPU to read and write data via the bus which may experience heavy traffic.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Metz, and Ribble et al. (US 2012/0293519) (hereinafter Ribble).

As per claim 2, the combination of references above teach: 
	the circuit of the accelerator unit includes an input circuit (Lee [0049] input stream is transferred from a node), a computing element group (Lee, fig. 2, blocks 311, 321, 331), a counter group (Ribble fig. 2, block 32), and an output circuit (Lee fig. 2, blocks 310, 320, 330); 
	for each of the one or more commands, the input circuit inputs the command (Lee [0049]), the computing element group includes one or more computing elements (Lee, fig. 2, blocks 311, 321, 331), at least one computing element of the one or more computing elements executing the input command (Lee fig. 1, block 200), the counter group includes one or more counters (Ribble fig. 2, block 32), among the one or more counters, a counter corresponding to at least one of the computing elements that execute the input command counting operation of at least one of the computing elements for executing the input command (Ribble [0038] GPU performance counters record processing information associated with a GPU including an amount of system bandwidth used by the GPU during rendering), and the output circuit outputs a response associated with a count value in the counter group for the input command (Lee [0049] and [0059]-[0060] output load amount); and 
	for each of the one or more commands, the amount of operation is a count value associated with the response corresponding to the command (Ribble [0038] GPU performance counters record processing information associated with a GPU including an amount of system bandwidth used by the GPU during rendering).

Ribble and Lee are both concerned with hardware acceleration. Lee teaches multiple input and output streams and multiple different types of hardware accelerators while Ribble teaches performance counters. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Metz in view of Ribble because in some cases the graphics driver may select the rendering mode predicted to allow higher vertex throughput in the CPU and/or GPU, reduce the overhead of the graphics driver, or otherwise improve the performance and power consumption based on evaluated metrics by comparing the bandwidth costs with the overhead costs for rendering graphics data in the current rendering unit to predict the most efficient rendering mode for use by the GPU.

As per claim 3, the combination of references above teach wherein: 
	the one or more computing elements are a plurality of computing elements including a plurality of kinds of computing elements (Lee fig. 2, blocks 312-316 and 322-326); and 
	for the one or more commands, the acceleration rate estimation unit estimates the acceleration rate on the basis of weighting factors for respective kinds of computing elements, and count values for the respective kinds of computing elements (Ribble fig. 6 and [0069] predict rendering mode for GPU based on weighted scheme considering performance of the GPU and other metrics).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Metz, Ribble, and Heo (US 2018/0047204).

As per claim 4, Heo teaches wherein: 
	the circuit further includes a linear combination circuit configured to, for each of the one or more commands, calculate a linear combination value of the one or more count values corresponding to the respective one or more counters for the command ([0020] linearly combine data from different GPU modules); and 
	for each of the one or more commands, the count value associated with the response corresponding to the command is a linear combination value calculated for the command ([0064] linearly combine data from different GPU modules).

Heo and Lee are both concerned with hardware acceleration. Lee teaches multiple input and output streams and multiple different types of hardware accelerators while Heo teaches linearly combining GPU data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Metz, and Ribble in view of Heo because it would utilize a thread pool method which when compared to the conventional thread per request method using one thread per operation, reduces the overhead due to the creation and deletion of the threads resulting in the time for performing operations being shorter and the increase of system throughput.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Metz, and Ito et al. (US 2012/0123764) (hereinafter Ito).

As per claim 5, Ito teaches wherein the use fee determination unit determines a unit price that is a use fee per unit time in accordance with the estimated acceleration rate, and determines the use fee on the basis of the determined unit price, and the command execution time of the one or more commands (fig. 20 and [0199]-[0210] determine unit price based on various different factors).

Ito and Lee are both concerned with hardware acceleration. Lee teaches multiple input and output streams and multiple different types of hardware accelerators while Ito teaches determining a unit price based on different factors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Metz in view of Ito because it would provide for a system that secures special computing units (accelerators) sufficient to perform a simulation task received from a user so that a simulation task configuration is optimally executed based on the input from the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Metz, and Schumacher et al. (US 7,984,412) (hereinafter Schumacher).

As per claim 6, Schumacher teaches an Intellectual Property (IP) core for configuring the circuit, wherein the accelerator includes a Programmable Logic Device (PLD) (col. 1, ll. 14-16) in which the circuit is built by loading the IP core (col. 1, ll. 40-52).

Schumacher and Lee are both concerned with hardware acceleration. Lee teaches multiple input and output streams and multiple different types of hardware accelerators while Schumacher teaches IP cores and PLDs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Metz in view of Schumacher because it would provide for a way to estimate integrated circuit design performance according to selected parameters of an IP core in a manner that develops resource equations of mid-level IC elements and parsing an IP core to identify library elements that can use the resource equations to predict performance which provides better accuracy for the estimated structure and operation of the IC design.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Dong et al. (US 2018/0374187) in at least [0120] and [0135]-[0138] disclose estimating the execution time and cost of GPU commands based on various different factors.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 28, 2022